I dissent from the judgment of reversal for the following reasons: Foregoing as unnecessary any discussion as to whether the plaintiff was in the circumstances detailed in the petition as amended an invitee or licensee, whether the petition was defective in not alleging that in giving him directions as to proceeding to make delivery of the merchandise intended for the defendant the named agent was acting in the scope of her employment, and assuming that the defendant was negligent in the respects charged in the petition as amended, I am of the opinion that it is shown by the facts alleged that by the exercise of ordinary care the plaintiff could have avoided the consequences of the defendant's alleged negligence and, consequently, is not entitled to recover. The plaintiff had on previous occasions made like deliveries to the defendant. He had traversed the floor of the elevator, the only route by which deliveries could be made to the storeroom. He knew that when the elevator was not at the first-floor level, but at one of the upper floors, a dangerous pit was exposed below the first floor, and that at such a time entrance into the elevator shaft or compartment was necessarily fraught with danger. He knew that the elevator was not always on the first-floor level, but it is alleged that on the occasion of his injury he expected, in the absence of any warning, to find it there. However, it is not shown to have been so located at any time during his presence on the premises on the occasion of his injury, but he relied upon its being there because he was told to go to the rear door and unlock it, although he knew that in his progress across the elevator floor he would have no benefit of illumination unless he could, as he expected to do, turn on the light in the compartment when he reached the middle thereof and could operate the overhead switch, the only means of illuminating the elevator compartment. The closed door of the compartment, whether equipped with a latch or not, was a sufficient warning that danger might lurk behind it, and negatived any invitation to enter without appropriate care. When he opened *Page 314 
it he was confronted with darkness. Nevertheless, with utter abandon as to whether or not he would be safe in so doing, and no one having told him that the elevator was at rest on the first floor, he hazarded an entrance into the darkness without making the slightest investigation as to whether or not the elevator floor would be there to step upon and prevent a descent into the pit. As said in Macon Savings Bank v. Geoghegan, 48 Ga. App. 1,5 (171 S.E. 853): "Where the entrance was dark, it would seem that ordinary care would condemn the act of a person, who knew the location of the elevator shaft and that others might likely be using the elevator, in stepping into the elevator shaft without satisfying himself that the elevator was in fact there."
Discussion of cases cited by counsel would not be of benefit. Each depends upon its own facts. It is alleged that the plaintiff could not, by the exercise of ordinary care, have prevented the consequences of the defendant's alleged negligence, but, under the familiar rule that conclusions of the pleader must yield to the specific facts alleged, I think that the petition as amended shows that the proximate cause of the plaintiff's injuries was his failure to exercise ordinary care for his own safety, and that, therefore, the trial court did not err in sustaining the defendant's general demurrer and in dismissing the action.